Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-20-20 & 12-01-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 10-11 & 18 are objected to because of the following informalities:    
Claim 4, line 3,
	---and--- should be inserted after “;”
Claim 10, line 6,
	---and--- should be inserted after “;”
Claim 11, line 3,
	---and--- should be inserted after “;”
Claim 18, line 4,
	---and--- should be inserted after “;”
Appropriate correction is required.
---------------------------------------------------------------------------------------------------------------------
Note that claims 4-6, 10-12 & 18-20 are examined in “OR” option
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6, 11-12 & 19-20 are vague and indefinite because claims 4, 10 & 18 are in “OR” option (e.g., there is no “AND” bridging the “determining” and “receiving” steps in the independent claim 4, thus the limitation of claim 5 (e.g., “the location information of the UE”) depending on the “OR” limitation in claim 4 (e.g., only “determining” step is available in claim 4, emphasis added).  Likewise, claims 6 & 11-12 have a similar issue as set forth in claim 5.

Claim(s) 1-3, 4-6 & 13, 16-20 is/are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112 , second paragraph.
-The claim(s) 1, 4-6, 13, 16-20 is/are narrative in form and replete with indefinite and functional or operational language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device wherein each structure, material or act that is sufficient to perform the claimed function; or present a 
-Claims 2-3, 5-6 & 17-20 are also rejected in virtue of their dependencies to claims 1, 4 & 16, respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6, 11-12 & 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the When 4 is in “OR” option, claims 5-6 & 11-12 failed to further the limitation (e.g. the location information of the UE) in claims 4 & 10, respectively.  Also, Claim 16 failed to further the limitation (e.g. reporting the location information) of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-8, 13-14 & 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie (GB 2566987 A) in view of Choi (US 2016/0227524 A1).

Regarding Claim 1. 
An information reporting method, executed by user equipment (UE){Mackenzie (GB 2566987 A): Fig.7}, the method comprising: 
determining that a secondary cell group (SCG) failure occurs {Mackenzie (GB 2566987 A): S1-Fig.7 wherein UE experiences RLF}; and 
reporting information related to the SCG failure to a base station, wherein the information related to the SCG failure includes location information of the UE {Mackenzie (GB 2566987 A): S2-Fig.7 wherein UE sends RLF event report to serving base station. The RLF event report includes an identifier for the UE sending the RLF event report and a timestamp of the RLF event, see RLF in the table on page 7 comprising UE ID and its associated location}.
Mackenzie does not explicitly disclose (1) that the RLF event is a secondary cell group (SCG) failure.
However, in the same field of endeavor, Choi (US 2016/0227524 A1) discloses UE reporting SCG failure message to the master base station, corresponding to (1) {Choi: ¶0171 wherein The SCG failure reporting message is a message reported to the master base station for unpredicted SCG failure. Here, the SCG failure may be classified as an abnormal situation, such as when the channel quality of PSCell among SCG serving cells has been deteriorated in such extend that it is inappropriate for performing communication, or when random access has failed; and  ¶0200 wherein a control message including a measurement result for the neighbor cell is generated (1117). For example, this occurs when a measurement result reporting condition for one measurement as set is met or when an SCG failure occurs. If the channel status of the 

Regarding Claim 2. With the same reasons as set forth in The method of claim 1, further comprising: 
receiving configuration information sent by the base station, wherein the configuration information comprises whether to report the location information of the UE when the SCG failure occurs {Mackenzie: s15-Fig.8 wherein the serving base station instructs each UE of the subset of UE to report their location at a first, second or third rate based on 1-4 logics, page 9, last ¶, line 22 to page 10, line 4, e.g. logic 3 wherein is the UE’s reported location associated with its last RLF event  within a coarse geographical region that satisfies the coarse density threshold}; and 
wherein reporting the Information related to the SCG failure to the base station comprises: 
reporting the Information related to the SCG failure to the base station, in response to determining according to the configuration information that the location information of the UE is reported when the SCG failure occurs {Mackenzie: step S15-

Regarding Claim 7. 
-Claim 7 is rejected with the same reasons as set forth in claim 1, and further as following: 
An information reporting apparatus {Mackenzie: UE 30a-Fig.3}, comprising: 
a processor {Mackenzie: processor 33a-Fig.3}; and 
memory {Mackenzie: memory 35a-Fig.3} configured to store instructions executable by the processor {Mackenzie: patented claims 3-4}, wherein the processor is configured to: 
determine that a secondary cell group (SCG) failure occurs; and 
report information related to the SCG failure to a base station, wherein the information related to the SCG failure comprises location information of the UE.

Regarding Claim 8. The apparatus of claim 7, wherein the processor is further configured to: 
receive configuration information sent by the base station, wherein the configuration information comprises whether to report the location information of the UE when the SCG failure occurs, 
wherein in order to report the Information related to the SCG failure to the base station, the processor is configured to report the information related to the SCG failure to the base station, in response to a determination according to the configuration 
-Claim 8 is rejected with the same reasons as set forth in claim 2.

Regarding Claim 13. 
A mobile terminal implementing the method of claim 1, wherein the mobile terminal is the UE and is configured to report the location information only after determining that the SCG failure occurs, thereby reducing the location information reporting frequency and power consumption {Mackenzie: s15-Fig.8 wherein the serving base station instructs each UE of the subset of UE to report their location at a first, second or third rate based on 1-4 logics, page 9, last ¶, line 22 to page 10, line 4, e.g. logic 3 wherein is the UE’s reported location associated with its last RLF event  within a coarse geographical region that satisfies the coarse density threshold; see also page 11, last ¶, line 21-page 12, line 17, e.g. “this method strikes a balance between the urgency of collecting location data for each UE (in order to accurately plot the location of an RLF event) with the power consumption required for UEs to frequently report their locations,” page 12, lines 14-17}.
Mackenzie does not explicitly disclose (1) that the RLF event is a secondary cell group (SCG) failure.
However, in the same field of endeavor, Choi (US 2016/0227524 A1) discloses UE reporting SCG failure message to the master base station, corresponding to (1) {Choi: ¶0171 wherein The SCG failure reporting message is a message reported to the master base station for unpredicted SCG failure. Here, the SCG failure may be 

Regarding Claim 14. The mobile terminal of claim 13, further comprising a global navigation satellite system (GNSS) receiver configured to acquire a GNSS location when reporting the location information of the mobile terminal {Mackenzie: page 2, lines 20-25 wherein “there are several techniques for determining the location of the UE. The most well-known is using Global Navigation Satellite System (GNSS)”}.

Regarding Claim 16. With the same reasons as set forth in claim 1, Mackenzie further discloses a communication system {Mackenzie: cellular telecommunications network 1-.

Claim 4-5 & 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie (GB 2566987 A) in view of Choi (US 2016/0227524 A1), and Wu (US 2016/0192249 A1).

Regarding Claim 4. (OR)
An information configuration method, executed by a base station, the method comprising: 
determining that user equipment (UE) is in a connected state, and configuring a secondary cell group (SCG) for the UE; NO “AND” BRIDGING “determining step” and the next “receiving step”
receiving information related to an SCG failure, which is reported by the UE when the SCG failure occurs, wherein the Information related to the SCG failure comprises location information of the UE {Mackenzie (GB 2566987 A): S1-Fig.7 wherein UE experiences RLF; and S2-Fig.7 wherein UE sends RLF event report to serving base station. The RLF event report includes an identifier for the UE sending the RLF event report and a timestamp of the RLF event, see RLF in the table on page 7 comprising UE ID and its associated location; in other words, the serving base station receiving the report from UE, emphasis added}.
Mackenzie does not explicitly disclose (1) determining that user equipment (UE) is in a connected state (2) that the RLF event is a secondary cell group (SCG) failure.
Wu (US 2016/0192249 A1) discloses (1) determining that user equipment (UE) is in a connected state {Wu: step 502-Fig.5 to “Configure the communication device to connect to the first BS and the second BS” wherein the process 50 may be utilized in a first BS (e.g., the BS 102), to handle a failure in communications with a communication device (e.g., the communication device 100) and the second BS (e.g., the BS 104), see also ¶0043-0045}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Wu’s teaching to Mackenzie’s system with the motivation being to provide “handling a failure in communications with multiple BSs”{Wu: ¶0054, see also ¶0003}.
However, in the same field of endeavor, Choi (US 2016/0227524 A1) discloses UE reporting SCG failure message to the master base station, corresponding to (2) {Choi: ¶0171 wherein The SCG failure reporting message is a message reported to the master base station for unpredicted SCG failure. Here, the SCG failure may be classified as an abnormal situation, such as when the channel quality of PSCell among SCG serving cells has been deteriorated in such extend that it is inappropriate for performing communication, or when random access has failed; and  ¶0200 wherein a control message including a measurement result for the neighbor cell is generated (1117). For example, this occurs when a measurement result reporting condition for one measurement as set is met or when an SCG failure occurs. If the channel status of the PSCell being under a predetermined reference lasts for a predetermined time or more, the terminal determines that an SCG failure occurred and generates an SCG failure reporting message.}  Therefore, it would have been obvious before the 

Regarding Claim 5 (112-OR). The method of claim 4, further comprising: 
generating configuration information, wherein the configuration information comprises whether to report the location information of the UE when the SCG failure occurs {Mackenzie: s15-Fig.8 wherein the serving base station instructs each UE of the subset of UE to report their location at a first, second or third rate based on 1-4 logics, page 9, last ¶, line 22 to page 10, line 4, e.g. logic 3 wherein is the UE’s reported location associated with its last RLF event  within a coarse geographical region that satisfies the coarse density threshold}; and 
sending the configuration information to the UE, wherein the Information related to the SCG failure is sent by the UE after it is determined according to the configuration information that the location information of the UE is reported when the SCG failure occurs  {Mackenzie: s15-Fig.8 wherein the serving base station instructs each UE of the subset of UE to report their location at a first, second or third rate based on 1-4 logics, page 9, last ¶, line 22 to page 10, line 4, e.g. logic 3 wherein is the UE’s reported location associated with its last RLF event  within a coarse geographical region that satisfies the coarse density threshold; see also page 11, last ¶, line 21-page 12, line 17}.

Regarding Claim 10. (OR)
-Claim 10 is rejected with the same reasons as set forth in claim 1, and further as following:
An information configuration apparatus {Mackenzie: base station 10-Fig.2}, comprising: 
a processor {Mackenzie: processor 13-Fig.2}; and 
memory {Mackenzie: memory 15-Fig.2} configured to store instructions executable by the processor {Mackenzie: patented claims 3-4}, wherein the processor is configured to: 
determine that UE is in a connected state, and configure a secondary cell group (SCG) for the UE; NO “AND”BRIDGING  “determining step” and the next “receiving step”
receive information related to an SCG failure, which is reported by the UE when the SCG failure occurs, the information related to the SCG failure comprising location information of the UE.

Regarding Claim 11 (112-OR). The apparatus of claim 10, wherein the processor is further configured to: 
generate configuration information, the configuration information comprising whether to report the location information of the UE when the SCG failure occurs; NO “AND” BRIDGING  “generating step” and the next “sending step”
send the configuration information to the UE, wherein the information related to the SCG failure is sent by the UE after it is determined, according to the configuration 
-Claim 11 is rejected with the same reasons as set forth in claim 5.

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie (GB 2566987 A) in view of Choi (US 2016/0227524 A1), as applied to claim 13 as above, and further in view of Wu (US 2016/0192249 A1).

Regarding Claim 17. The communication system of claim 16, wherein the base station is configured to: 
determine that the mobile terminal is in a connected state, and configure a secondary cell group (SCG) for the mobile terminal {Wu: step 502-Fig.5 to “Configure the communication device to connect to the first BS and the second BS” wherein the process 50 may be utilized in a first BS (e.g., the BS 102), to handle a failure in communications with a communication device (e.g., the communication device 100) and the second BS (e.g., the BS 104), see also ¶0043-0045}; and 
receive information related to an SCG failure, which is reported by the UE when the SCG failure occurs {Wu: step 508-Fig.5 wherein the base station  “receives a SCG failure information message of a SCG failure information procedure from the communication device, after transmitting the RRC connection reestablishment message and before receiving a RRC connection reestablishment complete message of the RRC connection reestablishment procedure from the communication device”}, the information related to the SCG failure comprising location information of the mobile terminal {Choi:  The SCG failure reporting message is a message reported to the master base station for unpredicted SCG failure. Here, the SCG failure may be classified as an abnormal situation, such as when the channel quality of PSCell among SCG serving cells has been deteriorated in such extend that it is inappropriate for performing communication, or when random access has failed; and  ¶0200 wherein a control message including a measurement result for the neighbor cell is generated (1117). For example, this occurs when a measurement result reporting condition for one measurement as set is met or when an SCG failure occurs. If the channel status of the PSCell being under a predetermined reference lasts for a predetermined time or more, the terminal determines that an SCG failure occurred and generates an SCG failure reporting message}. 
-Claim 17 is rejected with the same reasons as set forth in claim 4.

Regarding Claim 18 (OR). The communication system of claim 17, wherein the base station is further configured to: 
generate configuration information, the configuration information comprising whether to report the location information of the mobile terminal when the SCG failure occurs; NO “AND” BRIDGING  “generating step” and the next “sending step”
send the configuration information to the mobile terminal, wherein the information related to the SCG failure is sent by the mobile terminal after it is determined, according to the configuration information, that the location information of the mobile terminal is reported when the SCG failure occurs.
-Claim 18 is rejected with the same reasons as set forth in claim 5.
Allowable Subject Matter
Claims 3, 6, 9, 12, 15 & 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b & d) or 35 U.S.C. 112 (pre-AIA ), 2nd and 4th paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 3=. The prior art fails to teach the method of claim 2, wherein the configuration information further comprises whether to obtain global navigation satellite system (GNSS) location information when the location information of the UE is reported, 
wherein the method further comprises: 
in response to determining according to the configuration information that the GNSS location information is obtained when the location information of the UE is reported, obtaining the GNSS location information, and adding the GNSS location information into the location information of the UE.

Regarding Claim 6= (112-OR). The prior art fails to teach the method of claim 5, wherein the configuration information further comprises whether to obtain global navigation satellite system (GNSS) location information when the location information of the UE is reported, wherein the information related to the SCG failure is sent by the UE after it is determined according to the configuration information that the GNSS location 

Regarding Claim 9=. The prior art fails to teach the apparatus of claim 8, wherein the configuration information further comprises whether to obtain global navigation satellite system (GNSS) location information when the location information of the UE is reported, 
wherein the processor is further configured to: 
in response to a determination according to the configuration information that the GNSS location information is obtained when the location information of the UE is reported, obtain the GNSS location information, and add the GNSS location information into the location information of the UE.

Regarding Claim 12= (112-OR). The prior art fails to teach the apparatus of claim 11, wherein the configuration information further comprises whether to obtain global navigation satellite system (GNSS) location information when the location information of the UE is reported, 
wherein the information related to the SCG failure is sent by the UE after it is determined according to the configuration information that the GNSS location information is acquired when the location information of the UE is reported, the location information of the UE comprising the GNSS location information.

Regarding Claim 15=. The prior art fails to teach the mobile terminal of claim 14, further comprising a liquid crystal display (LCD) screen or an organic light-emitting diode (OLED) display screen.

Regarding Claims 19-20=. The prior art fails to teach the communication system of claim 18, wherein the configuration information further comprises whether to obtain the GNSS location when the location information of the mobile terminal is reported, 
wherein the information related to the SCG failure is sent by the mobile terminal after it is determined according to the configuration information that the GNSS location information is acquired when the location information of the mobile terminal is reported, the location information of the mobile terminal comprising the GNSS location information.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (CN-112789878-A) discloses  an information reporting method and device, terminal, the method comprises: the terminal detects that the main cell group MCG side failure event or auxiliary cell group SCG side failure event, reports the MCG failure information or SCG failure information to the network side, the MCG failure information or SCG failure information for the network side for network optimization; wherein the MCG is the cell group of the main node; the SCG is the cell group of the auxiliary node {Fig.6}.



Jung (US 2014/0370914 A1) discloses a method for reporting by a terminal in a wireless communication system. The method comprises: acquiring measurement results; starting to acquire location information related to the measurement results; determining whether measurement results satisfy reporting conditions; starting a delay timer; and if the location information is acquired before the delay timer expires, transmitting a reporting message comprising the measurement results and the acquired location information via a network {Fig.8}.

Andarmawanti (CA 3057416 A1) discloses an eNB (100A) transmits to UE (200) an RRC message that sets a split bearer that passes through a SCG from a core network and that splits from the SCG to the eNB (100A) included in an MCG. The RRC message includes information element for permitting deactivation of the SCG under a 

Zhou (EP 3512247 B1) discloses systems, apparatuses, and methods for wireless communications. A wireless device may send, to a base station central unit, one or more first messages comprising information associated with a connection failure. The base station central unit may send the information associated with the connection failure in one or more second messages to a base station distributed unit for determining updated cell parameters {Figs.15-21}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464